DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2022 has been entered.

 Response to Amendment
Claims 1, 3, 5-6, and 11 have been amended changing the scope and contents of the claim. 
Applicant’s amendment filed September 21, 2022 overcomes the following objection/rejection(s) from the last Office Action of June 21, 2022:
Prior rejections to the claims under 35 USC § 102

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2018/0322629 to Hu (hereinafter Hu).
Regarding independent claim 1, Hu discloses a medical data processing apparatus (abstract, “the present disclosure pertains to autonomous control of an imaging system”), comprising processing circuitry (paragraph 0015, “The imaging system(s) 124 may include an X-Ray imaging system (including an X-ray imaging device), an Ultrasound imaging system (including an Ultrasound device), an MRI (Magnetic Resonance Imaging) system (including an MRI device), a nuclear medicine imaging system (including a nuclear medicine imaging device), or any other imaging system”) configured to:
generate an imaging parameter for acquiring further medical image data by a magnetic resonance imaging apparatus (paragraph 0015, “The imaging system(s) 124 may include an X-Ray imaging system (including an X-ray imaging device), an Ultrasound imaging system (including an Ultrasound device), an MRI (Magnetic Resonance Imaging) system (including an MRI device), a nuclear medicine imaging system (including a nuclear medicine imaging device), or any other imaging system”), including inputting the first medical image data to a trained model (Figure 4B, element 404, “transmitting the image to the neural network (or other prediction model)”) trained with a correspondence between second medical image data and an imaging parameter for acquiring the second medical image data by magnetic resonance imaging (paragraph 0025, “In response to such an input, the neural network(s) (or other prediction model(s)) 130 may respond with parameter information to the server(s) 102, and the server(s) 102, via the parameter determination subsystem 112 and the neural network(s) (or other prediction model(s)) 130, can interpret the parameter information to determine the parameters for capturing an image by the image capturing device(s) 126;” paragraph 0033, “The parameter determining subsystem 112 receives the parameter information (e.g., via the receiving subsystem 106) and determines the parameters to be used for retaking a subsequent image”).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, Hu further discloses wherein the medical data further includes supplementary data including a part of a parameter relating to the first medical image data (paragraph 0005, “as input to a prediction model, the plurality of images and the action information for the plurality of images”), wherein the processing circuitry (Figure 1, element 104, “processor(s)”) is further configured to generate the imaging parameter by inputting the first medical image data and the supplementary data to the trained model (paragraph 0005, “as input to a prediction model, the plurality of images and the action information for the plurality of images”), the imaging parameter being related to the first medical image data (paragraph 0005, “as input to a prediction model, the plurality of images and the action information for the plurality of images”), the trained model being trained to generate an imaging parameter of the magnetic resonance imaging apparatus based on first medical image data and supplementary data (paragraph 0025, “In response to such an input, the neural network(s) (or other prediction model(s)) 130 may respond with parameter information to the server(s) 102, and the server(s) 102, via the parameter determination subsystem 112 and the neural network(s) (or other prediction model(s)) 130, can interpret the parameter information to determine the parameters for capturing an image by the image capturing device(s) 126.”).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Additionally, Hu further discloses wherein the first medical image data is associated with the magnetic resonance imaging apparatus (paragraph 0015, “The imaging system(s) 124 may include an X-Ray imaging system (including an X-ray imaging device), an Ultrasound imaging system (including an Ultrasound device), an MRI (Magnetic Resonance Imaging)
system (including an MRI device), a nuclear medicine imaging system (including a nuclear medicine imaging device), or any other imaging system”).
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein.  Hu discloses wherein the medical data includes medical image- like image data obtained by photographing or reading a medical image printed on paper or recorded on film (paragraph 0015, “The imaging system(s) 124 may include an X-Ray imaging system (including an X-ray imaging device), an Ultrasound imaging system (including an Ultrasound device), an MRI (Magnetic Resonance Imaging)
system (including an MRI device), a nuclear medicine imaging system (including a nuclear medicine imaging device), or any other imaging system”).
Regarding dependent claim 8, the rejection of claim 7 is incorporated herein. Additionally, Hu discloses wherein the image data is associated with the magnetic resonance imaging apparatus (paragraph 0015, “The imaging system(s) 124 may include an X-Ray imaging system (including an X-ray imaging device), an Ultrasound imaging system (including an Ultrasound device), an MRI (Magnetic Resonance Imaging) system (including an MRI device), a nuclear medicine imaging system (including a nuclear medicine imaging device), or any other imaging system”).
Regarding dependent claim 9, the rejection of claim 1 is incorporated herein. Additionally, Hu further discloses wherein the medical image data is magnetic resonance image data (paragraph 0015, “The imaging system(s) 124 may include an X-Ray imaging system (including an X-ray imaging device), an Ultrasound imaging system (including an Ultrasound device), an MRI (Magnetic Resonance Imaging) system (including an MRI device), a nuclear medicine imaging system (including a nuclear medicine imaging device), or any other imaging system”).
Regarding dependent claim 12, the rejection of claim 1 is incorporated herein. Additionally, Hu further discloses a magnetic resonance imaging apparatus (paragraph 0015, “The imaging system(s) 124 may include an X-Ray imaging system (including an X-ray imaging device), an Ultrasound imaging system (including an Ultrasound device), an MRI (Magnetic Resonance Imaging) system (including an MRI device), a nuclear medicine imaging system (including a nuclear medicine imaging device), or any other imaging system”), comprising the medical data processing apparatus according to claim 1 (see claim 1); and an imaging apparatus configured to perform medical imaging based on the imaging parameter (paragraph 0025, “In response to such an input, the neural network(s) (or other prediction model(s)) 130 may respond with parameter information to the server(s) 102, and the server(s) 102, via the parameter determination subsystem 112 and the neural network(s) (or other prediction model(s)) 130, can interpret the parameter information to determine the parameters for capturing an image by the image capturing device(s) 126.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hu as applied to claims 3, 9 and 12 respectively above, and further in view of U.S. Publication No. 2018/0144466 to Hsieh et al. (hereinafter Hsieh ‘466).
Regarding dependent claim 4, the rejection of claim 3 is incorporated herein. Hu fails to explicitly disclose wherein the supplementary data is digital imaging and communication in medicine (DICOM) data. 
However, Hsieh ‘466 further discloses wherein the supplementary data is digital imaging and communication in medicine (DICOM) data (Paragraph 0209, “For example, the device 2020 generates DICOM header information to be provided with patient information to the imaging device 1410 for image acquisition”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hsieh ‘466 in order to improve deep learning for image acquisition allowing configuration parameters for imaging systems to be output in response to receiving an input (abstract).
Regarding dependent claim 10, the rejection of claim 9 is incorporated herein. Additionally, Hsieh ‘466 in the combination further discloses wherein the imaging parameter includes a sequence of the magnetic resonance imaging apparatus (Paragraph 0199, “The device 2020 and its initial parameters can be deployed using the training learning device 2010 once the network of the device 2010 has been trained (e.g., reaches a reliability threshold associated with imaging device 1410 configuration parameters for a type of patient, type of examination, type of image acquisition, image quality threshold, etc.).” Sequential imaging is considered a setting of a type of image acquisition of MRI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hsieh ‘466 in order to improve deep learning for image acquisition, by training a neural network based on imaging system configuration parameters (abstract).
Regarding dependent claim 13, the rejection of claim 12 is incorporated herein. Additionally, Hsieh ‘466 in the combination further discloses further comprising control circuitry configured to perform feedback control in real time by using medical data generated by the medical imaging (Figure 8A, elements 808, and 810 are within the feedback loop that is used to retrain the deep learning network). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hsieh ‘466 in order to improve upon deep learning for image acquisition by training a neural network through feedback loops (abstract; Figure 8A).



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hu as applied to claim 1 above, and further in view of U.S. Publication No. 2018/0144465 to Hsieh et al. (hereinafter Hsieh ‘465).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Hu further discloses wherein the first medical data includes medical image data (paragraph 0025, “an MRI scan of a knee of a person as an input into the neural network(s)”) further includes label data (Figure 3, element 304; training a neural network requires label data used as ground truth information of the input training information (element 302)), wherein the processing circuitry is further configured to generate the imaging parameter by inputting the first medical image data and the label data to the trained model (Figure 3, element 304; training a neural network requires label data used as ground truth information), the imaging parameter being related to the first medical image data (paragraph 0033, “The parameter determining subsystem 112 receives the parameter information (e.g., via the receiving subsystem 106) and determines the parameters to be used for retaking a subsequent image”), the trained model being trained to generate an imaging parameter based on first medical image data and label data (paragraph 0025, “can interpret the parameter information to determine the parameters for capturing an image by the image capturing device(s) 126;” Figure 3, element 203 and 304).
Hu fails to explicitly disclose as further recited, however, Hsieh ‘465 discloses label data including information relating to a type of the first medical image data (Paragraph 0213, “For example, the device 2020 generates DICOM header information to be provided with patient information to the imaging device 1410 for image acquisition. The resulting image can be associated with the DICOM header including data such as patient history, blood pressure, etc. Information regarding prior images, prior diagnosis, information from other modality(-ies), etc., can be included;” patient history and diagnosis can be read as information relating to a type of the medical image data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hsieh ‘465 in order to monitor and improve imaging system operation (abstract).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hu as applied to claim 1 above and further in view of U.S. Patent No. 6,301,440 to Bolle et al. (hereinafter Bolle).
Regarding dependent claim 11, the rejection of claim 1 is incorporated herein. Hu fails to explicitly disclose wherein the medical data includes map image data generated based on a plurality of pieces of first medical image data,  wherein the processing circuitry is further configured to generate a plurality of imaging parameters by inputting the map image data to the trained model,  the plurality of imaging parameters being related to the plurality of pieces of first medical image data,  the trained model being trained to generate a plurality of imaging parameters based on map image data generated based on a plurality of pieces of first medical image data.
However, Bolle discloses wherein the medical data includes map image data generated based on a plurality of pieces of first medical image data (Column 3, line 41, “A plurality of sensors may be used to acquire images simultaneously;” Pixels are part of images, and the pixels are read broadly as a map; also column 7, line 61+),  wherein the processing circuitry is further configured to generate a plurality of imaging parameters by inputting the map image data to the trained model (Figure 1, element 107, “imaging parameters;” Column 4, line 38, “A preferred embodiment would have a more sophisticated classifier, such as a neural network processing the input data (e.g., x, y location, size, amount of body present for each person);” Column 5, line 28, “As shown in FIG. 3, the photographic expert, 104, takes whatever the final decision of the scene arbitration unit 226 is and uses this to determine a set of values 107, for the imaging parameters in order to yield optimal image capture 301.”),  the plurality of imaging parameters being related to the plurality of pieces of first medical image data (Column 3, line 15, “sets the imaging parameters 107. These include such basic controls as exposure and/or any one or more of optical parameters 101 such as aperture and focus and mechanical parameters 109 such as pan, tilt, zoom, and shutter release timing.”; also column 7, line 61+),  the trained model being trained to generate a plurality of imaging parameters based on map image data generated based on a plurality of pieces of first medical image data (Column 5, line 35, “The photographic expert may also base its decision on a number of other factors, such as the actual lighting conditions, the amount of camera-shake calculated (or directly measured), the depth of objects in the scene, and the like. Here again, a number of rules would suffice for a simple system, but a more sophisticated knowledge representation technique such as a neural network is used in the preferred embodiment because of the number of inputs and outputs to be interrelated and because of the complexity of those relations”; also column 7, line 61+).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bolle in order to process imaging parameters for an image acquisition device of a camera (abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. 2010/0183208 to Kondo et al. discloses methods of replicating image data (including the medical image acquisition settings)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COURTNEY JOAN NELSON/Examiner, Art Unit 2668 


/SAMAH A BEG/Primary Examiner, Art Unit 2668